NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5688-17T3

JOSHUA MASS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Submitted May 7, 2019 – Decided May 16, 2019

                    Before Judges Fisher and Hoffman.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Joshua Mass, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Francis A. Raso, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Appellant Joshua Mass seeks our review of a final order adjudging him,

during his incarceration, of prohibited conduct; specifically, Mass was found

guilty of violating *.803 ("attempting to commit, aiding another person to

commit or making plans to commit" Category A or Category B offenses) and

*.203 ("possession or introduction of any prohibited substances such as drugs,

intoxicants or related paraphernalia not prescribed for the inmate by the medical

or dental staff"). N.J.A.C. 10A:4-4.1(a). Even though he received notice of the

charges, was provided with counsel substitute, and was given a hearing at which

he was allowed to confront the witness against him, Mass argues the loss of 120

days of commutation time violated his due process rights.

      The Department argues the appeal has been rendered moot by Mass's

recent release from incarceration. We agree the matter is moot and, therefore,

do not reach this appeal's merits.

      Appeal dismissed.




                                                                         A-5688-17T3
                                       2